DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

May 28, 2021

FROM:

Anne Marie Costello, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

COVID-19 Vaccine Update

This Center for Medicaid and CHIP Services (CMCS) Informational Bulletin provides an update
on the status of COVID-19 vaccine availability for adolescents aged 12-15 years, and reminds
states of the important role outreach and education can play in ensuring equitable access to a
COVID-19 vaccination for those newly able to receive the Pfizer-BioNTech COVID-19 vaccine.
Attached is a new fact sheet, Medicaid, CHIP, and BHP COVID-19 Vaccine Administration
Coverage, Cost-Sharing, and Reimbursement, that summarizes current Medicaid, Children’s
Health Insurance Program (CHIP), and Basic Health Program (BHP) coverage, cost-sharing, and
federal reimbursement for COVID-19 vaccine administration.
Background:
On May 10, 2021, the U.S. Food and Drug Administration (FDA) expanded the emergency use
authorization (EUA) for the Pfizer-BioNTech COVID-19 Vaccine to include adolescents aged
12-15 years. This vaccine was previously authorized for administration in individuals aged 16
years and older. On May 12, 2021, the Advisory Committee on Immunization Practices (ACIP)
updated its interim recommendation for use of the Pfizer-BioNTech COVID-19 vaccine to
include adolescents aged 12-15 years and the Director of the Centers for Disease Control and
Prevention (CDC) adopted that recommendation. Both the Moderna and Janssen (Johnson &
Johnson) COVID-19 vaccines are currently recommended for those aged 18 years and over who
are eligible under the applicable EUA to receive the vaccine. All three COVID-19 vaccines
authorized in the United States are safe and effective, and, as outlined in the attached fact sheet
Medicaid, CHIP and BHP COVID-19 Vaccine Administration Coverage, Cost-Sharing, and
Reimbursement, COVID-19 vaccinations are currently covered, with no out-of-pocket costs, for
CHIP, BHP, and nearly all Medicaid beneficiaries.
During the period when the initial supply of COVID-19 vaccines is federally purchased,
distribution of COVID-19 vaccines for those under age 19 will be through the CDC COVID-19
Vaccination Program, 1 just as it is for adults. In this period, because pediatric COVID-19
vaccines will be distributed outside of the Vaccines for Children (VFC) program, a provider does
CDC has released a number of guidance documents on the COVID-19 Vaccination Program. Guidance can be
found here: https://www.cdc.gov/vaccines/covid-19/covid19-vaccination-guidance.html and Provider Requirements
and Support can be found here: https://www.cdc.gov/vaccines/covid-19/vaccination-provider-support.html
1

1

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

not need to be enrolled in the VFC program to administer a COVID-19 vaccine to a child under
age 19 who is eligible for the VFC program. However, VFC-registered providers must enroll in
the CDC COVID-19 Vaccination Program to access and administer COVID-19 vaccine. In
addition, the VFC vaccine administration fee schedule does not apply because the COVID-19
vaccine is administered outside of the VFC program. States are encouraged to review their
pediatric vaccine administration rates across Medicaid, CHIP, and BHP, and consider aligning
reimbursement for COVID-19 vaccinations for children under age 19 with reimbursement for
adult COVID-19 vaccinations, if that action has not yet been taken.
To find available COVID-19 vaccinations for adolescents, parents or guardians are encouraged
to check local pharmacy websites, check with their child’s healthcare provider, or contact their
state or local health department. In addition, the Vaccines.gov website can be used to find
available vaccination sites if needed.
State Medicaid and CHIP programs can play a significant role in current and upcoming rollouts
of COVID-19 vaccinations to children and adolescents as they currently cover nearly 40 percent
of the nation’s children, including an estimated 16 million adolescents. Included in this
informational bulletin are some strategies and partnerships states can consider employing to
increase awareness of COVID-19 vaccine availability. States should refer to the Coverage and
Reimbursement of COVID-19 Vaccines, Vaccine Administration, and Cost-Sharing under
Medicaid, the Children’s Health Insurance Program, and Basic Health Program toolkit (also
referred to as the Medicaid COVID-19 vaccine toolkit) for more information.
Outreach and Education:
Outreach and education will be critical to ensuring that parents or guardians of children and
adolescents enrolled in Medicaid and CHIP, and Medicaid and CHIP providers, are aware when
COVID-19 vaccines become available to children in various age groups. Education and outreach
are also critical to ensuring that beneficiaries understand where they can receive a COVID-19
vaccination, that the Pfizer-BioNTech vaccine is administered as a two dose series with the doses
spaced 21 days apart, and how to obtain additional information. The CDC has added COVID-19
vaccination information for parents and guardians to reflect the expanded availability of the
Pfizer-BioNTech COVID-19 vaccine to adolescents ages 12 and over.
CMS encourages states to update their current strategies for conducting COVID-19 vaccine
education and outreach to include schools, pediatric primary care provider networks, and
managed care organizations. In general, states are encouraged to coordinate with their state and
local health departments and to partner with other stakeholders to promote coordinated outreach
and messaging on COVID-19 vaccine information and availability. States should also assess the
provider types that can administer vaccinations in the state and consider whether there should be
expansions of providers. Also, to help promote COVID-19 vaccination for adolescents with
disabilities and chronic conditions and prioritize those who are at greatest risk for severe disease,

2

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

states are also encouraged to develop and implement plans for proactive outreach to those with
the highest risk underlying conditions as identified by CDC. 2
Additionally, working closely with health plans is a key strategy to increase vaccine uptake since
about 70 percent of Medicaid beneficiaries and 79 percent of children covered by CHIP are
enrolled in a comprehensive managed care plan. States should work directly with their managed
care plans to conduct targeted outreach to families with adolescents and children as COVID-19
vaccines become available.
States should review COVID-19 immunization messaging to ensure it encompasses the new
recommendation for adolescents, and consider coordinating with local and state chapters of
healthcare professional organizations, faith groups, community-based groups, tribes and tribal
organizations, schools, and other groups that engage with adolescents and their families to share
updated messaging. States may use Medicaid and CHIP administrative matching funds for
beneficiary and provider education and outreach. Allowable outreach activities can be matched
at the 50 percent federal financial participation (FFP) rate under Medicaid, per 42 CFR
433.15(b)(7), and at the applicable E-FMAP rate under CHIP, subject to the 10 percent limit on
administrative expenditures, per 42 CFR 457.618. Examples of outreach activities eligible for
administrative match include:
•
•
•

developing and/or disseminating materials to inform Medicaid and CHIP eligible
adolescents and their families about the availability of Medicaid and CHIP services such
as COVID-19 vaccine administration;
distributing literature about the benefits and availability of the COVID-19 vaccine to
Medicaid- and CHIP-eligible adolescents and their families; and
participating in or coordinating provider trainings with enrolled Medicaid and CHIP
providers regarding the benefits of Medicaid and CHIP covered services such as COVID19 vaccine administration and how to assist adolescents and their families in accessing
such services.

Because many children and adolescents have missed care due to the COVID-19 public health
emergency, states are also encouraged to emphasize the importance of catching-up on routine
preventive care, including well-child visits, screenings, and recommended pediatric
immunizations. For adolescents receiving the COVID-19 vaccine at their medical home, the
COVID-19 vaccine can be administered during the same visit as routine vaccines; if vaccines are
not coadministered together during the visit, providers should take the opportunity to schedule
follow-up visits to catch up on this missed care. 3
Pursuant to federal disability rights laws, some adolescents with disabilities may need reasonable accommodations
to mitigate accessibility barriers and ensure effective communications. See guidance from the HHS Office for Civil
Rights (OCR), at https://www.hhs.gov/sites/default/files/federal-legal-standards-prohibiting-disabilitydiscrimination-covid-19-vaccination.pdf and https://www.hhs.gov/sites/default/files/disability-access-vaccinedistribution.pdf for details.
3
Note that providers who participate in the CDC COVID-19 Vaccination Program are not permitted to require that a
beneficiary receive additional services in order to receive a COVID-19 vaccination. See
https://www.cdc.gov/vaccines/covid-19/vaccination-provider-support.html.
2

3

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

For more information on specific recommendations to improve education, outreach, and
COVID-19 vaccination rates, please see section VIII of the Medicaid COVID-19 vaccine toolkit.
CMCS is available to provide technical assistance to states on COVID-19-vaccine-related issues.
If you have any questions, please contact your state lead.

4

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

Medicaid, CHIP and BHP COVID-19 Vaccine
Administration Coverage, Cost-Sharing and Reimbursement
Current Medicaid, Children’s Health Insurance Program (CHIP) and Basic Health Program (BHP)
Requirements for COVID-19 Vaccine Administration¹
This table summarizes current Medicaid, CHIP, and BHP coverage, costsharing, and federal reimbursement for COVID-19 vaccine administration²

Population

Is Coverage
of COVID-19
Vaccine
Administration
Mandatory?

Beneficiaries with
Medicaid Full
Coverage/Full
Benefit Packages
(Adults and
Children)
Medicaid Limited
Benefit Group
Enrollees

What Percentage of
State Payments for
COVID-19 Vaccine
Administration are
Matched by the
Federal Government?
100%

3

Children’s
Health Insurance
Program (CHIP)
Enrollees
Basic Health
Program (BHP)
Enrollees

Is Cost-Sharing
for COVID-19
Vaccine
Administration
Allowed?

4

• On May 10, 2021, FDA expanded the
emergency use authorization (EUA) for
the Pfizer-BioNTech COVID-19 Vaccine to
include adolescents aged 12-15 years. On
May 12, 2021, the Advisory Committee
on Immunization Practices updated its
recommendation for use of the PfizerBioNTech COVID-19 vaccine to include
adolescents aged 12-15 years.
• Both the Moderna and Janssen
(Johnson&Johnson) COVID-19 vaccines are
currently authorized and recommended for
those aged 18 years and older.
• Distribution of all COVID-19 vaccines will
be through the CDC COVID-19 Vaccination
Program.

100%

• Adolescents aged 12-15 years can be
registered for COVID-19 vaccines through
their health care provider, or state or local
health department. Vaccines.gov can also
help locate available vaccination sites.

100%

• COVID-19 vaccinations are currently covered
with no out-of-pocket cost to CHIP, BHP,
and nearly all Medicaid beneficiaries.

There is no specific
federal funding
earmarked for vaccine
administration under
a BHP because funding
is based on a fixed
payment formula.

¹ The Medicaid and CHIP coverage and cost-sharing requirements summarized in this chart
generally apply beginning on the date of enactment of the American Rescue Plan Act of 2021
(ARP) (March 11, 2021) and ending on the last day of the first calendar quarter that begins
one year after the last day of the COVID-19 emergency period described in section 1135(g)(1)
(B) of the Social Security Act (Act). The period of 100% federal matching funds for Medicaid
and CHIP state expenditures on COVID-19 vaccines and their administration begins April 1,
2021 and ends on the last day of the first quarter that begins one year after the last day of the
COVID-19 emergency period described in section 1135(g)(1)(B) of the Act.
² The table is meant to be a general reference tool, and states should contact CMS for technical
assistance to discuss their program.

• All three COVID-19 vaccines authorized in
the United States are safe and effective.
Additional information on COVID-19
vaccinations is available at CDC.gov.
• A provider will need to be enrolled in the
CDC COVID-19 Vaccination Program to
administer COVID-19 vaccines. Because
COVID-19 vaccine distribution is currently
outside of the Vaccines for Children (VFC)
program, a provider does not need to be
enrolled in the VFC program to administer
a COVID-19 vaccine to an eligible child. It is
expected that additional COVID-19 vaccines
for adolescents will become available in
2021.
• States should refer to the Coverage and
Reimbursement of COVID-19 Vaccines,
Vaccine Administration, and Cost-Sharing
under Medicaid, the Children’s Health
Insurance Program, and Basic Health
Program toolkit for more information.

³ With certain limited exceptions.
⁴ The ARP COVID-19 provisions at issue here do not apply to BHP, but coverage is mandatory.

May 2021

